*571Opinion of the Court
DARDEN, Judge:
This accused negotiated a plea of guilty to an aggravated assault, in violation of Article 128, Uniform Code of Military Justice, 10 USC § 928. The inquiry into the providence of the plea compares to that made in United States v Care, 18 USCMA 535, 40 CMR 247. It does not meet the standard that must apply to cases tried thirty days after the decision in United States v Care, supra. There is an agreed stipulation of fact clearly showing that the accused committed the crime charged. His testimony in mitigation is to the same effect.
Accordingly, we find the plea of guilty provident and affirm the decision of the board of review.
Chief Judge Quinn concurs.